Citation Nr: 1827766	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  07-700 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue was before the Board in March 2011, June 2014, March 2016 and November 2017.  In September 2014, the Veteran appealed the Board's June 2014 denial of his claims for: a rating greater than 30 percent for service-connected coronary artery disease (CAD); entitlement to a disability evaluation of greater than 30 percent before March 13, 2009 and greater than 50 percent, thereafter, for depression and PTSD; service connection for alcoholism; and entitlement to TDIU, to United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court affirmed the Board's decision denying a higher disability rating for CAD and remanded the issue of a TDIU, along with the increased rating claim for PTSD and service connection for alcoholism, as inextricably intertwined.  

In March 2016 and November 2017, the Board also remanded the issue of a TDIU, finding that it was inextricably intertwined with the issues being remanded to the AOJ.  In November 2017, the Board decided the remaining issues except for entitlement to a TDIU, which is now before the Board for further adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

A TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder prevents him from securing and maintaining gainful employment.  In November 2016 statement, the Veteran's attorney requested a new TDIU examination that "considers all of the Veteran's service-connected conditions."  As the Board finds that the claim is grantable, an examination is not necessary.  

The Board notes that during the period from September 13, 2004, to August 01, 2006 the record shows that the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C. § 1114 (k) and 38 C.F.R. § 3.350 (a) for the loss of use of a creative organ, as well as SMC under 38 U.S.C. § 1114 (s) for having a disability rated at 100 percent and other disabilities ratable at 60 percent or more.   

Further, the period starting April 20, 2017, the record shows that the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C.§ 1114 (s) and 38 C.F.R. § 3.350 (i) for his coronary artery disease, rated 100 percent disabling, and additional service-connected disabilities of peripheral neuropathy, right lower extremity, sciatic nerve, peripheral neuropathy, left upper extremity, peripheral neuropathy, right upper extremity, peripheral neuropathy, left lower extremity, sciatic nerve, peripheral neuropathy, right lower extremity, femoral nerve, peripheral neuropathy, left lower extremity, femoral nerve, independently rated at 60 percent or more.  To grant a TDIU during the period from September 13, 2004, to August 01, 2006, and from April 20, 2017, and thereafter, would result in the "duplicate counting of disabilities."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

As a result, the issue before the Board is an entitlement to a TDIU for the period before April 20, 2017.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Disabilities resulting from common etiology may be considered to be one single disability for the purposes of establishing whether the criteria in 38 C.F.R. § 4.16(a) are met.  VA has interpreted the schedular requirements in 38 C.F.R. § 4.16(a) to mean that a combined 70 percent rating is only required if no single disability rating is rated as 60 percent disabling.  The regulation can be fairly read to mean that if a veteran has a single disability rated at 60 percent disabling, he or she may be considered to satisfy the provision without reference to any other disabilities.  After August 01, 2006, the criteria for a schedular TDIU were met.  

In his September 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had four years of high school and did not have any other education and training before and after he became too disabled to work.  

During a September 2009 VA examination, the examiner opined that, 

occupational impairment due to residuals of Veteran's service-connected adenocarcinoma, status post radical retro-pubic prostatectomy include his daytime urinary frequency, urinary incontinence, as well as some fatigue, brought about by excessive nocturia.  This [V]eteran would likely have to take frequent restroom breaks throughout the day to facilitate his daytime urinary frequency and incontinence issues related to his status post prostatectomy for service-connected adenocarcinoma. 

During an October 2009 VA examination, the Veteran reported that he last worked as an ironworker for three months before being laid-off in November 2008 and has not worked since.  Before that, he worked in manufacturing.  The examiner concluded that "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, [the Veteran's] hearing loss/tinnitus alone should not significantly affect vocational potential or limit participation in most work activities."  

In an April 2011 VA examination, it was noted that the Veteran was currently employed as a part-time bookkeeper.  It was also indicated that he lost no time from work within the last 12 months due to his service-connected disabilities.  Upon examination, the examiner noted that the Veteran appeared:

to be taking no current treatment for his prostate cancer, other than using pads, changed 3-4 times a day for his urinary dribbling and stress urinary incontinence.  He is taking no medication for erectile dysfunction, and he appears to have complete loss of use a creative organ.  No testicular atrophy was noted today.  [Regarding] how his testicular cancer and erectile dysfunction would preclude an average person from obtaining and retaining substantially gainful employment is as follows.  The prostate cancer has been removed, he does not appear to have any recurrence, so the prostate cancer itself is unlikely to interfere with any usual occupation or daily activity, and it should not interfere with any employment, because the gland itself has been removed. He does have, however, stress urinary incontinence and urinary frequency and dribbling, this requires multiple trips to the bathroom, usually every one or two hours, so this issue is very likely to interfere with many types of employment because of frequent trips to the bathroom to urinate.  However, it should not completely prevent him from working.  It appears that he is working 20-24 hours a week now doing bookkeeping work, and is able to void about once an hour.  Therefore, with many types of employment, the urinary frequency will interfere with sedentary and physical employment, because of urinary frequency and associated trips to the bathroom.  However, it is unlikely to completely prevent him from working.  The erectile dysfunction will not interfere with any usual occupation or daily activity and will not preclude the [Veteran] from obtaining or retaining substantially gainful employment.  

During an August 2011 VA examination, the examiner opined that the Veteran's heart condition does not impact his ability to work.  

Additionally, in an August 2012 VA examination, the examiner noted that his CAD does not appear to be severe.  His last EF was 60 percent, and his METS were estimated greater than 5 but less than 7, which would indicate some ability to perform mild exertional activity/employment, but would likely prohibit very exertional or strenuous employment.  He further noted that it would certainly not interfere with sedentary employment.  As for his residuals of prostate cancer/erectile dysfunction, the examiner noted that they would not interfere with his physical or sedentary employment, based on a review of past medical records, as he appears to have essentially no physical complaints.  Erectile dysfunction does not cause an inability to work, physical or sedentary.  Therefore, the above two service-connected issues are less likely to interfere with physical or sedentary work, other than what was previously explained.  Concerning all of the service-connected issues, in combination, when the substance use issue is removed from this picture, it appears less likely all of his service-connected issues would render him completely unemployable."  

In arriving at the above conclusion, the examiner explained that:

the reasoning comes from a review of his medical records.  He appears to be socially busy with get-togethers (VFW/Vietnam oriented), his medical records do state (that other than mental health issues) his being "stable," and he appears to do some activities, although the alcohol consumption is a major factor in his daily routine..., this is VERY well documented in his medical reports.  Therefore, since he only has minimal symptoms with his heart disease (and preserved EF and METS), and since there have been essentially no complaints about hearing loss and tinnitus (tinnitus, in most cases, does not cause an inability to work), this examiner, based on a review of ALL records, finds that it is less likely all of his SC issues would render him completely unemployable.  

In an October 2012 VA examination, the Veteran reported that he was last employed in 2011 at VFW, as a part-time bookkeeper.  The examiner noted that the Veteran's alcohol dependence was chronic and would lead to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, and thinking.  Clinical notes dated that same month indicate that when the Veteran went out to the bar (which was 4-5 nights per week), he has "two to three beers and love[d] to go home with a 12 pack."  

Further, a December 2012 VA examination noted that the Veteran's PTSD and MDD would not render him totally incapable of obtaining or maintaining either physical or sedentary employment.  The examiner further noted that "objective evidence fail[ed] to indicate that the presence of his PTSD and MDD would render him unemployable for physical or sedentary employment.  He is not taking any psychiatric medications; there have been no psych hospitalizations or day hospitalizations; and his level of mental health intervention with Mr. T. is at a level of that is mild in intensity."  

During a May 2016 VA examination, the examiner stated that the Veteran's PTSD and major depressive disorder manifested as depressed mood, anxiety, panic attacks, and sleep problems.  His alcohol use manifested as attention, difficulty in effective work and social relationships.  The examiner stated that the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He further noted that all of the Veteran's "psychiatric diagnoses are affecting his overall functioning leading to impairment in all domains."  

In addition to the medical evidence, the record notes that the Veteran attended a computer school in Indianapolis, Indiana but dropped out after one week because of a motor vehicle accident.  It is also noted that the Veteran worked in sales, the food industry, manufacturing, and sales.  His last employment was in November of 2011, where he was employed as a part-time bookkeeper.  Before that, he was employed in the manufacturing industry.  He left after only four months in 2008 because he had a disagreement with a fellow employee regarding "problems with his behavior and attitude."  

Upon review of the evidence of record, including the credible and competent lay statements provided by the Veteran, the Board finds that his service-connected disabilities have caused him not to be able to secure and follow substantially gainful employment during the appeal period.  

The Board, therefore, finds that a TDIU is warranted.  The most probative evidence of record is the findings of the August 2011 VA examiner.  While the other VA examiners have discussed the Veteran's service-connected disabilities singly and found that each service-connected disability in and of itself, did not preclude him from sedimentary employment, the August 2011 examiner considered all of the Veteran's service-connected disabilities.  Thus, he concluded that "all of the Veteran's service-connected disabilities, in combination, when the substance use issue is removed from this picture, it appears less likely all of his service-connected issues would render him completely unemployable."  The Board notes that the RO, in a July 2016 rating decision, has since awarded service-connection for the Veteran's alcoholism, effective July 14, 2006.  The Veteran's alcoholism, per VA regulations, is combined with his other mental health diagnoses as one disability.  

The Board also affords probative weight to the May 2016 VA examination.  The VA examiner noted that the Veteran's alcohol use manifested as attention, difficulty in effective work and social relationships.  Further, he noted that the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and all of his "psychiatric diagnoses are affecting his overall functioning leading to impairment in all domains."  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, however, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, the competent and credible lay assertions of unemployability due to limitations caused by the service-connected disabilities, and the cumulative objective evidence of record, the Board finds that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, likely precludes him from securing and following any substantially gainful employment (either physical or sedentary).  
Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


